Exhibit 10.42

CYTOKINETICS, INCORPORATED

2015 EMPLOYEE STOCK PURCHASE PLAN

ADOPTED BY THE BOARD OF DIRECTORS: FEBRUARY 3, 2015

APPROVED BY THE STOCKHOLDERS: MAY 20, 2015

EFFECTIVE DATE: NOVEMBER 1, 2015

1. PURPOSE AND EFFECTIVE DATE.

(a) The purpose of this 2015 Employee Stock Purchase Plan is to provide a means
by which Eligible Employees of Cytokinetics, Incorporated and certain designated
Related Corporations may be given an opportunity to purchase shares of the
Company’s Stock. The Plan is intended to permit the Company to grant a series of
Purchase Rights to Eligible Employees under an Employee Stock Purchase Plan. The
Company, by means of the Plan, seeks to retain the services of such Employees,
to secure and retain the services of new employees and to provide incentives for
such persons to exert maximum efforts for the success of the Company and its
related corporations. Capitalized terms have the meaning ascribed to them in
Section 14.

(b) The Company’s 2004 Employee Stock Purchase Plan, as amended (the “2004
ESPP”) became effective in connection with the Company’s initial public offering
in 2004. If this Plan is approved by shareholders, the 2004 ESPP will be
terminated effective October 30, 2015 according to resolutions of the Board of
Directors, and this Plan will become effective November 1, 2015 (the “Effective
Date”).

2. ADMINISTRATION.

(a) The Board will administer the Plan unless and until the Board delegates
administration of the Plan to a Committee or Committees, as provided in
Section 2(c).

(b) The Board will have the power, subject to, and within the limitations of,
the express provisions of the Plan:

(i) To determine how and when Purchase Rights to purchase shares of Stock will
be granted and the provisions of each Offering of such Purchase Rights (which
need not be identical).

(ii) To designate from time to time which Related Corporations of the Company
will be eligible to participate in the Plan.

(iii) To construe and interpret the Plan and Purchase Rights, and to establish,
amend and revoke rules and regulations for its administration. The Board, in the
exercise of this power, may correct any defect, omission or inconsistency in the
Plan, in a manner and to the extent it will deem necessary or expedient to make
the Plan fully effective.

(iv) To settle all controversies regarding the Plan and Purchase Rights granted
under it.

(v) To suspend or terminate the Plan at any time as provided in Section 12.

(vi) To amend the Plan at any time as provided in Section 12.

(vii) Generally, to exercise such powers and to perform such acts as it deems
necessary or expedient to promote the best interests of the Company and its
Related Corporations and to carry out the intent that the Plan be treated as an
Employee Stock Purchase Plan.

(viii) To adopt such procedures and sub-plans as are necessary or appropriate to
permit participation in the Plan by Employees who are foreign nationals or
employed outside the United States.

 

1



--------------------------------------------------------------------------------

(c) The Board may delegate some or all of the administration of the Plan to a
Committee or Committees. If administration is delegated to a Committee, the
Committee will have, in connection with the administration of the Plan, the
powers theretofore possessed by the Board that have been delegated to the
Committee, including the power to delegate to a subcommittee any of the
administrative powers the Committee is authorized to exercise (and references in
this Plan to the Board will thereafter be to the Committee or subcommittee),
subject, however, to such resolutions, not inconsistent with the provisions of
the Plan, as may be adopted from time to time by the Board. The Board may retain
the authority to concurrently administer the Plan with the Committee and may, at
any time, revest in the Board some or all of the powers previously delegated.
Whether or not the Board has delegated administration of the Plan to a
Committee, the Board will have the final power to determine all questions of
policy and expediency that may arise in the administration of the Plan.

(d) All determinations, interpretations and constructions made by the Board in
good faith will not be subject to review by any person and will be final,
binding and conclusive on all persons.

3. SHARES OF STOCK SUBJECT TO THE PLAN.

(a) Subject to the provisions of Section 11(a) relating to Capitalization
Adjustments, the shares of Stock that may be sold pursuant to Purchase Rights
will not exceed in the aggregate (i) 500,000 shares of Stock, plus (ii) any
shares of Stock remaining in the reserve of the Company’s 2004 Employee Stock
Purchase Plan upon its termination.

(b) If any Purchase Right granted under the Plan will terminate without having
been exercised in full, the shares of Stock not purchased under such Purchase
Right will again become available for issuance under the Plan.

(c) The stock purchasable under the Plan will be shares of authorized but
unissued or reacquired Stock, including shares repurchased by the Company on the
open market.

4. GRANT OF PURCHASE RIGHTS; OFFERING.

(a) The Board may from time to time grant or provide for the grant of Purchase
Rights to purchase shares of Stock under the Plan to Eligible Employees in an
Offering (consisting of one or more Purchase Periods) on an Offering Date or
Offering Dates selected by the Board. Each Offering will be in such form and
will contain such terms and conditions as the Board will deem appropriate, which
will comply with the requirement of Section 423(b)(5) of the Code that all
Employees granted Purchase Rights will have the same rights and privileges. The
terms and conditions of an Offering will be incorporated by reference into the
Plan and treated as part of the Plan. The provisions of separate Offerings need
not be identical, but each Offering will include (through incorporation of the
provisions of this Plan by reference in the document comprising the Offering or
otherwise) the period during which the Offering will be effective, which period
will not exceed 27 months beginning with the Offering Date, and the substance of
the provisions contained in Sections 5 through 8, inclusive.

(b) If a Participant has more than one Purchase Right outstanding under the
Plan, unless he or she otherwise indicates in agreements or notices delivered
hereunder: (i) each agreement or notice delivered by that Participant will be
deemed to apply to all of his or her Purchase Rights under the Plan, and (ii) a
Purchase Right with a lower exercise price (or an earlier-granted Purchase
Right, if different Purchase Rights have identical exercise prices) will be
exercised to the fullest possible extent before a Purchase Right with a higher
exercise price (or a later-granted Purchase Right if different Purchase Rights
have identical exercise prices) will be exercised.

(c) The Board will have the discretion to structure an Offering so that if the
Fair Market Value of the shares of Stock on the first Trading Day of a new
Purchase Period within that Offering is less than or equal to the Fair Market
Value of the shares of Stock on the Offering Date, then (i) that Offering will
terminate immediately, and (ii) the Participants in such terminated Offering
will be automatically enrolled in a new Offering beginning on the first Trading
Day of such new Purchase Period.

 

2



--------------------------------------------------------------------------------

5. ELIGIBILITY.

(a) Purchase Rights may be granted only to Employees of the Company or, as the
Board may designate as provided in Section 2(b), to Employees of a Related
Corporation. Except as provided in Section 5(b), an Employee will not be
eligible to be granted Purchase Rights under the Plan unless, on the Offering
Date, such Employee has been in the employ of the Company or the Related
Corporation, as the case may be, for such continuous period preceding such
Offering Date as the Board may require, but in no event will the required period
of continuous employment be greater than two years. In addition, the Board may
provide that no Employee will be eligible to be granted Purchase Rights under
the Plan unless, on the Offering Date, such Employee’s customary employment with
the Company or the Related Corporation is more than 20 hours per week and more
than five months per calendar year or such other criteria as the Board may
determine consistent with Section 423 of the Code.

(b) The Board may provide that each person who, during the course of an
Offering, first becomes an Eligible Employee will, on a date or dates specified
in the Offering which coincides with the day on which such person becomes an
Eligible Employee or which occurs thereafter, receive a Purchase Right under
that Offering, which Purchase Right will thereafter be deemed to be a part of
that Offering. Such Purchase Right will have the same characteristics as any
Purchase Rights originally granted under that Offering, as described herein,
except that:

(i) the date on which such Purchase Right is granted will be the “Offering Date”
of such Purchase Right for all purposes, including determination of the exercise
price of such Purchase Right;

(ii) the period of the Offering with respect to such Purchase Right will begin
on its Offering Date and end coincident with the end of such Offering; and

(iii) the Board may provide that if such person first becomes an Eligible
Employee within a specified period of time before the end of the Offering, he or
she will not receive any Purchase Right under that Offering.

(c) No Employee will be eligible for the grant of any Purchase Rights under the
Plan if, immediately after any such Purchase Rights are granted, such Employee
owns stock possessing five percent or more of the total combined voting power or
value of all classes of stock of the Company or of any Related Corporation. For
purposes of this Section 5(c), the rules of Section 424(d) of the Code will
apply in determining the stock ownership of any Employee, and stock which such
Employee may purchase under all outstanding Purchase Rights and options will be
treated as stock owned by such Employee.

(d) As specified by Section 423(b)(8) of the Code, an Eligible Employee may be
granted Purchase Rights under the Plan only if such Purchase Rights, together
with any other rights granted under all Employee Stock Purchase Plans of the
Company and any Related Corporations, do not permit such Eligible Employee’s
rights to purchase stock of the Company or any Related Corporation to accrue at
a rate which exceeds $25,000 of Fair Market Value of such stock (determined at
the time such rights are granted, and which, with respect to the Plan, will be
determined as of their respective Offering Dates) for each calendar year in
which such rights are outstanding at any time.

(e) Officers of the Company and any designated Related Corporation who are
otherwise Eligible Employees, will be eligible to participate in Offerings under
the Plan. Notwithstanding the foregoing, the Board may provide in an Offering
that Employees who are highly compensated Employees within the meaning of
Section 423(b)(4)(D) of the Code will not be eligible to participate.

6. PURCHASE RIGHTS; PURCHASE PRICE.

(a) On each Offering Date, each Eligible Employee, pursuant to an Offering made
under the Plan, will be granted a Purchase Right to purchase up to that number
of shares of Stock purchasable either with a percentage or with a maximum dollar
amount, as designated by the Board, but in either case not exceeding 15% of such
Employee’s earnings (as defined by the Board in each Offering) during the period
that begins on the Offering Date (or such later date as the Board determines for
a particular Offering) and ends on the date stated in the Offering, which date
will be no later than the end of the Offering.

 

3



--------------------------------------------------------------------------------

(b) The Board will establish one or more Purchase Dates during an Offering as of
which Purchase Rights granted pursuant to that Offering will be exercised and
purchases of shares of Stock will be carried out in accordance with such
Offering.

(c) In connection with each Offering made under the Plan, the Board may specify
a maximum number of shares of Stock that may be purchased by any Participant on
any Purchase Date during such Offering. In connection with each Offering made
under the Plan, the Board may specify a maximum aggregate number of shares of
Stock that may be purchased by all Participants pursuant to such Offering. In
addition, in connection with each Offering that contains more than one Purchase
Date, the Board may specify a maximum aggregate number of shares of Stock that
may be purchased by all Participants on any Purchase Date under the Offering. If
the aggregate purchase of shares of Stock issuable upon exercise of Purchase
Rights granted under the Offering would exceed any such maximum aggregate
number, then, in the absence of any Board action otherwise, a pro rata
allocation of the shares of Stock available will be made in as nearly a uniform
manner as will be practicable and equitable.

(d) The purchase price of shares of Stock acquired pursuant to Purchase Rights
will be not less than the lesser of: (i) an amount equal to 85% of the Fair
Market Value of the shares of Stock on the Offering Date; or (ii) an amount
equal to 85% of the Fair Market Value of the shares of Stock on the applicable
Purchase Date.

7. PARTICIPATION; WITHDRAWAL; TERMINATION.

(a) A Participant may elect to authorize payroll deductions pursuant to an
Offering under the Plan by completing and delivering to the Company, within the
time specified in the Offering, an enrollment form (in such form as the Company
may provide). Each such enrollment form will authorize an amount of
Contributions expressed as a percentage of the submitting Participant’s earnings
(as defined in each Offering) during the Offering (not to exceed the maximum
percentage specified by the Board). Each Participant’s Contributions will be
credited to a bookkeeping account for such Participant under the Plan and will
be deposited with the general funds of the Company except where applicable law
requires that Contributions be deposited with a third party. To the extent
provided in the Offering, a Participant may begin such Contributions after the
beginning of the Offering. To the extent provided in the Offering, a Participant
may thereafter reduce (including to zero) or increase his or her Contributions.
To the extent specifically provided in the Offering, in addition to making
Contributions by payroll deductions, a Participant may make Contributions
through the payment by cash or check prior to each Purchase Date of the
Offering.

(b) During an Offering, a Participant may cease making Contributions and
withdraw from the Offering by delivering to the Company a notice of withdrawal
in such form as the Company may provide. Such withdrawal may be elected at any
time prior to the end of the Offering, except as provided otherwise in the
Offering. Upon such withdrawal from the Offering by a Participant, the Company
will distribute to such Participant all of his or her accumulated Contributions
(reduced to the extent, if any, such Contributions have been used to acquire
shares of Stock for the Participant) under the Offering, and such Participant’s
Purchase Right in that Offering will thereupon terminate. A Participant’s
withdrawal from an Offering will have no effect upon such Participant’s
eligibility to participate in any other Offerings under the Plan, but such
Participant will be required to deliver a new enrollment form in order to
participate in subsequent Offerings.

(c) Purchase Rights granted pursuant to any Offering under the Plan will
terminate immediately upon a Participant ceasing to be an Employee for any
reason or for no reason (subject to any post-employment participation period
required by law) or other lack of eligibility. The Company will distribute to
such terminated or otherwise ineligible Employee all of his or her accumulated
Contributions (reduced to the extent, if any, such Contributions have been used
to acquire shares of Stock for the terminated or otherwise ineligible Employee)
under the Offering.

(d) Purchase Rights will not be transferable by a Participant except by will,
the laws of descent and distribution, or by a beneficiary designation as
provided in Section 10. During a Participant’s lifetime, Purchase Rights will be
exercisable only by such Participant.

 

4



--------------------------------------------------------------------------------

(e) Unless otherwise specified in an Offering, the Company will have no
obligation to pay interest on Contributions.

8. EXERCISE OF PURCHASE RIGHTS.

(a) On each Purchase Date during an Offering, each Participant’s accumulated
Contributions will be applied to the purchase of shares of Stock up to the
maximum number of shares of Stock permitted pursuant to the terms of the Plan
and the applicable Offering, at the purchase price specified in the Offering. No
fractional shares will be issued upon the exercise of Purchase Rights unless
specifically provided for in the Offering.

(b) If any amount of accumulated Contributions remains in a Participant’s
account after the purchase of shares of Stock and such remaining amount is less
than the amount required to purchase one share of Stock on the final Purchase
Date of an Offering, then such remaining amount will be held in such
Participant’s account for the purchase of shares of Stock under the next
Offering under the Plan, unless such Participant withdraws from such next
Offering, as provided in Section 7(b), or is not eligible to participate in such
Offering, as provided in Section 5, in which case such amount will be
distributed to such Participant after the final Purchase Date, without interest.
If the amount of Contributions remaining in a Participant’s account after the
purchase of shares of Stock is at least equal to the amount required to purchase
one whole share of Stock on the final Purchase Date of the Offering, then such
remaining amount will be distributed in full to such Participant at the end of
the Offering without interest.

(c) No Purchase Rights may be exercised to any extent unless the shares of Stock
to be issued upon such exercise under the Plan are covered by an effective
registration statement pursuant to the Securities Act and the Plan is in
material compliance with all applicable federal, state, foreign and other
securities and other laws applicable to the Plan. If on a Purchase Date during
any Offering hereunder the shares of Stock are not so registered or the Plan is
not in such compliance, no Purchase Rights or any Offering will be exercised on
such Purchase Date, and the Purchase Date will be delayed until the shares of
Stock are subject to such an effective registration statement and the Plan is in
such compliance, except that the Purchase Date will not be delayed more than 12
months and the Purchase Date will in no event be more than 27 months from the
Offering Date. If, on the Purchase Date under any Offering hereunder, as delayed
to the maximum extent permissible, the shares of Stock are not registered and
the Plan is not in such compliance, no Purchase Rights or any Offering will be
exercised and all Contributions accumulated during the Offering (reduced to the
extent, if any, such Contributions have been used to acquire shares of Stock)
will be distributed to the Participants without interest.

9. COVENANTS OF THE COMPANY.

The Company will seek to obtain from each federal, state, foreign or other
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to issue and sell shares of Stock upon exercise of the
Purchase Rights. If, after commercially reasonable efforts, the Company is
unable to obtain from any such regulatory commission or agency the authority
that counsel for the Company deems necessary for the lawful issuance and sale of
Stock under the Plan, the Company will be relieved from any liability for
failure to issue and sell Stock upon exercise of such Purchase Rights unless and
until such authority is obtained.

10. DESIGNATION OF BENEFICIARY.

(a) A Participant may file a written designation of a beneficiary who is to
receive any shares of Stock and/or cash, if any, from the Participant’s account
under the Plan in the event of such Participant’s death subsequent to the end of
an Offering but prior to delivery to the Participant of such shares of Stock or
cash. In addition, a Participant may file a written designation of a beneficiary
who is to receive any cash from the Participant’s account under the Plan in the
event of such Participant’s death during an Offering. Any such designation will
be on a form provided by or otherwise acceptable to the Company.

(b) The Participant may change such designation of beneficiary at any time by
written notice to the Company. In the event of the death of a Participant and in
the absence of a beneficiary validly designated under the Plan who is living at
the time of such Participant’s death, the Company will deliver such shares of
Stock and/or cash to the executor or administrator of the estate of the
Participant, or if no such executor or administrator has been appointed (to the
knowledge of the Company), the Company, in its sole discretion, may deliver such
shares of Stock and/or cash to the spouse or to any one or more dependents or
relatives of the Participant, or if no spouse, dependent or relative is known to
the Company, then to such other person as the Company may designate.

 

5



--------------------------------------------------------------------------------

11. ADJUSTMENTS UPON CHANGES IN STOCK; CORPORATE TRANSACTIONS.

(a) In the event of a Capitalization Adjustment, the Board will appropriately
and proportionately adjust: (i) the class(es) and maximum number of securities
subject to the Plan pursuant to Section 3(a), (ii) the class(es) and maximum
number of securities by which the share reserve is to increase automatically
each year pursuant to Section 3(a), (iii) the class(es) and number of securities
subject to, and the purchase price applicable to outstanding Offerings and
Purchase Rights, and (iv) the class(es) and number of securities imposed by
purchase limits under each ongoing Offering. The Board will make such
adjustments, and its determination will be final, binding and conclusive.

(b) In the event of a Corporate Transaction, then: (i) any surviving corporation
or acquiring corporation (or the surviving or acquiring corporation’s parent
company) may assume or continue Purchase Rights outstanding under the Plan or
may substitute similar rights (including a right to acquire the same
consideration paid to the stockholders in the Corporate Transaction) for those
outstanding under the Plan, or (ii) if any surviving or acquiring corporation
(or its parent company) does not assume or continue such Purchase Rights or does
not substitute similar rights for Purchase Rights outstanding under the Plan,
then the Participants’ accumulated Contributions will be used to purchase shares
of Stock within ten (10) business days prior to the Corporate Transaction under
any ongoing Offerings, and the Participants’ Purchase Rights under the ongoing
Offerings will terminate immediately after such purchase.

12. AMENDMENT, TERMINATION OR SUSPENSION OF THE PLAN.

(a) The Board may amend the Plan at any time in any respect the Board deems
necessary or advisable. However, except as provided in Section 11(a) relating to
Capitalization Adjustments, stockholder approval will be required for any
amendment of the Plan for which stockholder approval is required by applicable
law or listing requirements, including any amendment that either (i) materially
increases the number of shares of Stock available for issuance under the Plan,
(ii) materially expands the class of individuals eligible to become Participants
and receive Purchase Rights under the Plan, (iii) materially increases the
benefits accruing to Participants under the Plan or materially reduces the price
at which shares of Stock may be purchased under the Plan, (iv) materially
extends the term of the Plan, or (v) expands the types of awards available for
issuance under the Plan, but in each of (i) through (v) above only to the extent
stockholder approval is required by applicable law or listing requirements.

(b) The Board may suspend or terminate the Plan at any time. No Purchase Rights
may be granted under the Plan while the Plan is suspended or after it is
terminated.

(c) Any benefits, privileges, entitlements and obligations under any outstanding
Purchase Rights granted before an amendment, suspension or termination of the
Plan will not be impaired by any such amendment, suspension or termination
except (i) with the consent of the person to whom such Purchase Rights were
granted, (ii) as necessary to comply with any laws, listing requirements, or
governmental regulations (including, without limitation, the provisions of
Section 423 of the Code and the regulations and other interpretive guidance
issued thereunder relating to Employee Stock Purchase Plans) including without
limitation any such regulations or other guidance that may be issued or amended
after the Effective Date, or (iii) as necessary to obtain or maintain favorable
tax, listing, or regulatory treatment.

 

6



--------------------------------------------------------------------------------

13. MISCELLANEOUS PROVISIONS.

(a) Proceeds from the sale of shares of Stock pursuant to Purchase Rights will
constitute general funds of the Company.

(b) A Participant will not be deemed to be the holder of, or to have any of the
rights of a holder with respect to, shares of Stock subject to Purchase Rights
unless and until the Participant’s shares of Stock acquired upon exercise of
Purchase Rights are recorded in the books of the Company (or its transfer
agent).

(c) The Plan and Offering do not constitute an employment contract. Nothing in
the Plan or in the Offering will in any way alter the at will nature of a
Participant’s employment or be deemed to create in any way whatsoever any
obligation on the part of any Participant to continue in the employ of the
Company or a Related Corporation, or on the part of the Company or a Related
Corporation to continue the employment of a Participant.

(d) The provisions of the Plan will be governed by the laws of the State of
Delaware without resort to that state’s conflicts of laws rules.

14. DEFINITIONS.

The following definitions will apply to the capitalized terms used in the Plan:

(a) “Board” means the Board of Directors of the Company.

(b) “Capitalization Adjustment” means any change that is made in, or other
events that occur with respect to, the Stock subject to the Plan or subject to
any Purchase Right after the Effective Date without the receipt of consideration
by the Company (through merger, consolidation, reorganization, recapitalization,
reincorporation, stock dividend, dividend in property other than cash, stock
split, liquidating dividend, combination of shares, exchange of shares, change
in corporate structure or other similar transaction). Notwithstanding the
foregoing, the conversion of any convertible securities of the Company will not
be treated as a Capitalization Adjustment.

(c) “Code” means the Internal Revenue Code of 1986, as amended.

(d) “Committee” means a committee of one or more members of the Board to whom
authority has been delegated by the Board in accordance with Section 2(c).

(e) “Company” means Cytokinetics, Incorporated, a Delaware corporation.

(f) “Contributions” means the payroll deductions and other additional payments
specifically provided for in the Offering that a Participant contributes to fund
the exercise of a Purchase Right. A Participant may make additional payments
into his or her account, if specifically provided for in the Offering, and then
only if the Participant has not already had the maximum permitted amount
withheld during the Offering through payroll deductions.

(g) “Corporate Transaction” means the occurrence, in a single transaction or in
a series of related transactions, of any one or more of the following events:

(i) the sale or other disposition of all or substantially all, as determined by
the Board in its sole discretion, of the consolidated assets of the Company and
its Subsidiaries;

(ii) the sale or other disposition of at least 90% of the outstanding securities
of the Company;

(iii) the merger, consolidation or similar transaction following which the
Company is not the surviving corporation; or

(iv) the merger, consolidation or similar transaction following which the
Company is the surviving corporation but the shares of Stock outstanding
immediately preceding the merger, consolidation or similar transaction are
converted or exchanged by virtue of the merger, consolidation or similar
transaction into other property, whether in the form of securities, cash or
otherwise.

 

7



--------------------------------------------------------------------------------

(h) “Director” means a member of the Board.

(i) “Eligible Employee” means an Employee who meets the requirements set forth
in the Offering for eligibility to participate in the Offering, provided that
such Employee also meets the requirements for eligibility to participate set
forth in the Plan.

(j) “Employee” means any person who is employed for purposes of
Section 423(b)(4) of the Code by the Company or a Related Corporation.

(k) “Employee Stock Purchase Plan” means a plan that grants Purchase Rights
intended to be options issued under an “employee stock purchase plan,” as
defined in Section 423(b) of the Code.

(l) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(m) “Fair Market Value” means, as of any date, the value of the Stock determined
as follows:

(i) If the Stock is listed on any established stock exchange or traded on any
established market, the Fair Market Value of a share of Stock will be the
closing sales price for such stock as quoted on such exchange or market (or the
exchange or market with the greatest volume of trading in the Stock) on the date
of determination, as reported in such source as the Board deems reliable. Unless
otherwise provided by the Board, if there is no closing sales price for the
Stock on the date of determination, then the Fair Market Value will be the
closing selling price (or closing bid if no sales were reported) on the last
preceding date for which such quotation exists.

(ii) In the absence of such markets for the Stock, the Fair Market Value will be
determined by the Board in good faith.

(n) “Offering” means the grant of Purchase Rights to purchase shares of Stock
under the Plan to Eligible Employees.

(o) “Offering Date” means a date selected by the Board for an Offering to
commence.

(p) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

(q) “Participant” means an Eligible Employee who holds an outstanding Purchase
Right granted pursuant to the Plan.

(r) “Plan” means this Cytokinetics, Incorporated 2015 Employee Stock Purchase
Plan.

(s) “Purchase Date” means one or more dates during an Offering established by
the Board on which Purchase Rights will be exercised and as of which purchases
of shares of Stock will be carried out in accordance with such Offering.

(t) “Purchase Period” means a period of time specified within an Offering
beginning on the Offering Date or on the next Trading Day following a Purchase
Date within an Offering and ending on a Purchase Date. An Offering may consist
of one or more Purchase Periods.

(u) “Purchase Right” means an option to purchase shares of Stock granted
pursuant to the Plan.

(v) “Related Corporation” means any “parent corporation” or “subsidiary
corporation” of the Company whether now or subsequently established, as those
terms are defined in Sections 424(e) and (f), respectively, of the Code.

(w) “Securities Act” means the Securities Act of 1933, as amended.

(x) “Stock” means the Common Stock of the Company.

(y) “Trading Day” means any day on which the exchange(s) or market(s) on which
shares of Stock are listed, including the Nasdaq Global Select Market, the
Nasdaq Global Market, or the Nasdaq Capital Market, is open for trading.

* * * *

 

8